Citation Nr: 1809084	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  13-24 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

I. M. Hitchcock, Associate Counsel 




INTRODUCTION

The Veteran had active duty service from April 1983 to February 1994.  The Veteran also had active duty for training from March 2007 to June 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Atlanta, Georgia.  

Although the Veteran requested a hearing in August 2013, in October 2015, the Veteran's representative informed VA that her client was withdrawing his request for a video conference hearing.  

In December 2017, the Veteran requested that his representative at the time be removed and that he would like to represent himself.  In January 2018, the Veteran confirmed that he wanted to represent himself.

In September 2016, the Veteran's claims were remanded for further development.  This development has been completed.  The Veteran's claims of entitlement for service connection for hypertension and diabetes mellitus have been returned to the Board for further consideration.

The September 2016 remand directed the agency of original jurisdiction (AOJ) to issue a statement of the case (SOC) on the Veteran's claims for whether new and material evidence had been received to reopen the claims of entitlement to service connection for a bilateral ankle disorder and chronic bilateral leg pain.  In June 2017, this development was completed and a SOC was issued.  Further, in June 2017 there is a report of contact where the Veteran was personally informed of his need to respond to the SOC within 60 days.  The Veteran did not file to have these claims certified to the Board.  Therefore, these issues are not on appeal and will not be addressed in this decision.  



FINDINGS OF FACT

1. The Veteran's hypertension is etiologically related to service.

2. The Veteran's diabetes mellitus is etiologically related to service.


CONCLUSIONS OF LAW

1. Service connection for hypertension is established. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017). 

2. Service connection for diabetes mellitus is established. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In October 2017 and November 2017, the Veteran asserted that the VA examination in August 2017 was insufficient because the VA examiner did not review the Veteran's medical records.  However, the Board finds that the examiner did review the Veteran's electronic file and the examination is otherwise adequate.

The Veteran has not referred to any other deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension and diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Of note, the diagnostic criteria for a 10 percent rating for diabetes mellitus requires diabetes that is manageable by no more than a restricted diet. 38 C.F.R. § 4.119, diagnostic code (DC) 7913.  For hypertension, the criteria for a 10 percent rating require the following: "diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control." A note clarifies that hypertension must be confirmed by readings taken two or more times on at least three different days...where diastolic blood pressure is predominantly 90mm, or greater.  38 C.F.R. § 4.104, DC 7101.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Analysis 

The Veteran has contended that his diagnoses of diabetes mellitus and hypertension began during active duty or within one year of his discharge from active duty in February 1994.  He wrote that he was not feeling well during that time period.  

The Veteran is currently diagnosed with diabetes mellitus and hypertension.  Therefore, the first requirement of service connection, the existence of a present disability, is satisfied. Shedden, supra.

The service treatment records from the Veteran's first period of active duty service include blood pressure readings which are high.  At the time of the Veteran's entrance examination in February 1983, his blood pressure was 118/76.  In June 1988, his blood pressure was 120/78.  In March 1992, his blood pressure was 150/90.  In September 1992, his blood pressure was 150/100.  In October 1992, his blood pressure was 160/110.  In March 1993, his blood pressure was 120/84.  The Veteran did not have a separation examination when he separated from service.

The Veteran separated from service in April 1994.  Associated with the claims file is a report of the Veteran's January 1995 pre-employment examination with the City of Macon, Georgia.  This was conducted less than one year after the Veteran's first period of service.  At that time, the Veteran's blood sugar was reported as 148 and the document was annotated with the statement "mild diabetic?"  Further, it showed blood pressure readings of 170/86 and 148/88.  There is no mention of whether the Veteran has regular treatment or medication for any conditions.

In connection with his claim, the Veteran was afforded VA examinations for both of his claims. Regarding his diabetes mellitus, in November 2016, the VA examiner  gave the opinion that the Veteran's diabetes was at least as likely as not (50 percent or greater probability) incurred in or caused by service.  In support of this opinion, the examiner stated that the entrance examination did not give a history of diabetes mellitus. Less than one year after separation, a record dated January 1995 revealed a glucose of 148 with an assessment of "mild diabetes" and further evaluation was needed.   Further, the examiner noted that the diagnostic criteria for diabetes mellitus includes a blood glucose greater than 126 and that diabetes is a chronic endocrine condition that often may be present for an extended period of time prior to diagnosis due to its nonspecific symptoms such as excessive thirst and frequent urination.  

The Board gives this opinion great probative weight.  The VA examiner reviewed the Veteran's service treatment records and the diagnostic criteria for diabetes mellitus.  While the examiner did not address the requirement for a minimally compensable rating, i.e. that the diabetes was manageable by restricted diet only, the examiner did note that further medical evaluation was required.  Further, the Board notes that the Veteran's glucose reading was 22 measures higher than what is required for the DC. 

In August 2017, a subsequent VA examiner  reviewed the file and provided the following opinion: "The Veteran's claimed [diabetes] and its residuals are less likely than not present to a compensable degree within one year of the Veteran's discharge from active duty in February 1994.  The development of diabetes was remote to his time of service and he was not a candidate for herbicide exfoliate exposure related diabetes since he did not serve in Southeast Asia.  There is no history of any in service activities that might have aggravated the preexisting   diabetes for the period of active service between March 19, 2007 and June 25, 2007 beyond his natural progression."

The Board gives this opinion little weight.  The opinion does not address the Veteran's service from 1983 to 1994 or the 1995 treatment record.  It analyzes aggravation of diabetes and whether the Veteran served in Vietnam.  These considerations are immaterial to the Veteran's main contention, that he developed diabetes as a result of his service from 1983 to 1994.

In connection with his claim for hypertension, the Veteran attended a VA examination in November 2016.  The examiner gave the opinion that it is at least as likely as not (50 percent or greater probability) the Veteran's hypertension is connected to service.  In support, the VA examiner noted the Veteran's in-service blood pressure readings and that the Veteran met the diagnostic criteria for hypertension with multiple readings greater than 140/90.  

The Board gives this opinion great probative weight.  This opinion addresses the Veteran's blood pressure readings in-service and while hypertension is not diagnosed in service, the Veteran has three readings where his diastolic blood pressure is greater than 90mm (March 1992 (90mm), September 1992 (100 mm), and October 1992(110mm)).  Thus, hypertension is apparent in service.

In giving the VA examiners' opinions great probative weight,  the Board notes that the opinions, sufficiently address the potential link between the present disabilities and service and contains clear conclusions with supporting data, as well as a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Based on the foregoing, the Board finds that service connection is warranted for hypertension and diabetes mellitus.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  Given that no ultimate, material issues are in equipoise, that doctrine is not applicable in the instant appeal. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.



ORDER

Service connection for hypertension is established.  

Service connection for diabetes mellitus is established. 




____________________________________________
R. FEINBERG 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


